DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s submission dated 28 September 2022 presents claims 1-9, 11-20, and 31-34.  Claims 15-20 stand withdrawn.  Claims 21-30 stand as canceled.  Claim 10 has not been listed or provided a status identifier per MPEP 714(II)(C)(A) through MPEP 714(II)(C)(D).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 11-14, and 31-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “wherein the substrate-film does not comprise any glass” (emphasis added).  Applicant’s remarks (p.5) filed 28 September 2022 list support for the amendment to be found at least in Figure 1-3.  However, no support is found in this portion or the entirety of the original disclosure for any and all glass materials.  Rather, the only indication of a glass material is found in Paragraph 47 which lists “FIG. 10 illustrates a table having various material values for substrates and substrate-films” and “the glass material”.  As such, applicant is only in possession of an embodiment using the singular glass material listed in FIG. 10 and not any and all possible glass materials which are excluded by instant claim 1.  See MPEP 2173.05(i).  Claims 2-9, 11-14, and 31-34 are included in this rejection as they depend upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “The semiconductor device of claim 10” and is considered indefinite as no claim 10 has been provided in applicant’s submission dated 28 September 2022.  As such, claim 11 lacks antecedent basis and the scope of the claim cannot be determined as the full text has not been provided.  Claims 12-14 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-9, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP2012-156374 – machine translation) in view of Kawanishi et al. (JPH10-122924 – machine translation) as evidenced by Tran et al. (Non-Patent Literature).
Considering claim 1, Inaba teaches a thin film thermistor (1) (Figure 1 reproduced below) comprising an insulating substrate (2) and insulating layer (2a) formed thereon with electrode layers (3) and thermistor film (5) thereon (Figure 1; abstract).  The thermistor exhibits semiconductor properties (Paragraph 18) (e.g. a semiconductor device with electrical components). The substrate may be alumina and the underlying insulating layer directly contacting the substrate is a SiO2 film (Paragraph 10) (e.g. a substrate-film not comprising glass).  However, Inaba does not teach where the SiO2 film has a surface roughness less than the surface roughness of the substrate.

    PNG
    media_image1.png
    382
    556
    media_image1.png
    Greyscale

In a related field of endeavor, Kawanishi teaches a thin film element used in a thermistor (Paragraph 6).  When conducting films are formed directly on the underlying substrate having unevenness a columnar structure is taught to form in the conducting film which complicates the conducting path and is problematic and this can be prevented with a substrate having a high degree of smoothness (Paragraph 6). Kawanishi teaches the use of an alumina substrate with a silicon dioxide film formed thereon which smooths the surface of the substrate (Paragraphs 10-11) and affords a planarized surface (Paragraph 24).  An example is taught where an unprocessed alumina substrate has a roughness Ra of 490 Å and where after coating with the SiO2 film the roughness decreases to 180 Å (Paragraph 20).  The use of the SiO2 film affords a reliable product at a lower cost (Paragraph 26).
As both Inaba and Kawanishi teach thermistors having SiO2 films on alumina substrates they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Inaba with the roughness lowering SiO2 film taught by Kawanishi as this is known to afford a reliable device at lower cost and one would have had a reasonable expectation of success.
Considering claim 2, Kawanishi teaches where the SiO2 film is dried at 125 ˚C then subsequently fired 500-700 ˚C (Paragraph 17).  These conditions are similar to those disclosed as forming amorphous silica by Tran et al. (Figure 1).  As such, one would reasonable expect the silica coating of Kawanishi to be amorphous, absent an objective showing.  Instant Figure 10 provides where silica is electrically insulative and possesses some degree of thermal conductivity and is considered to meet the instant limitation as no particular degree/amount of these properties are recited.  See MPEP 2111.01.
Considering claim 6, Kawanishi teaches where the thickness of the SiO2 layer is controllable by the speed of the spinner and number of times the layer is formed and where the thickness may be adjusted as desired (Paragraph 18).  This is considered to teach where the thickness falls within the purview of one of ordinary skill in the art.  Further, Inaba exemplifies a thickness of the SiO2 insulating layer being 100 nm (Paragraph 20).  See MPEP 2144.05.
Considering claim 7, Kawanishi teaches an example where the unprocessed alumina substrate has a roughness Ra of 490 Å (i.e. 49 nm) (Paragraph 20).  See MPEP 2144.05.
Considering claim 8, Kawanishi teaches generally where the Ra roughness of the SiO2 layer decreases with the number of SiO2 layers formed and teaches an example having a Ra roughness of about 125 Å (i.e. 12.5 nm) (Paragraph 20 and Figure 1).  This is considered to overlap and render obvious “on an order of 10 nanometers or less” due to the open-language nature of “on an order of” and based on the example as well as the disclosure of where the roughness is controllable as desired by one of ordinary skill.  See MPEP 2111.01 and 2144.05.
Considering claim 9, Kawanishi teaches where the thermistor may be self-heating or indirect heating type (Paragraph 8) (i.e. optionally a passive device) and Inaba teaches where the component comprises multiple metal layers above the ceramic substrate and where it is integral with the alumina substrate and SiO2 film (Figure 1).
Considering claim 31, Figure 1 above of Inaba teaches a plurality of metal layers on and above the substrate-film and where these comprise the thermistor.  
Considering claim 34, Kawanishi teaches the use of a SiO2 film (Paragraphs 10-11) which does not comprise alumina. 

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of Inaba and Kawanishi as outlined in this Office action as well as the prior art provided for in the non-final Office action dated 28 June 2022 (see also below) do not teach the combination of the materials, amorphous structure, and direct contact recited in the instant claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 28 September 2022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102(a)(1) and 35 USC 103 in view of Greenstein (US 3,726,002), Takayama (US 2010/0248445), Yeh (US 2010/0260970), and Kreutzwiesner (US 2017/029370) have been fully considered and are persuasive.  Applicant has amended the claims to recite a configuration of the substrate and substrate film as well as the negative limitation of not comprising any glass and these features are not disclosed in the previously cited prior art.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inaba and Kawanishi as outlined above.
Applicant’s request for rejoinder of withdrawn claims 15-20 is noted and will be reconsidered in the event of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784